DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 11/2/2021 have been entered. Claims 24-43 are pending in the application. Claims 1-23 are canceled. With respect to the drawings, Applicant has amended the specification to include the missing reference character S15e. Therefore, the drawing objections have been withdrawn. With respect to the specification, Applicant has amended the specification to correct for minor informalities and has further clarified why a “brief summary of the invention” section was not included. Therefore, the objections to the specification have been withdrawn. With respect to the claims, claims 16 and 20-23 are canceled, therefore the claim objections and rejection under 35 U.S.C. 101 have been withdrawn. New claims 42 and 43 recite “non-transitory computer-readable storage medium” to comply with 35 U.S.C. 101. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Surinder Sachar on 12/23/2021.
The application has been amended as follows: 

a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; 
a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and
 a corrector performing at least projective transformations of the first region and the second region, wherein
 the first extractor: 
detects a plurality of contours from the image,
 determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, 
determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and 
determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset[[.]];
4Application No. 16/877,651Reply to Office Action of August 9, 2021when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 30.  (Currently Amended)  A reading system comprising:
a first extractor extracting a first region and a second region from an image, a meter being imaged in the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour;
a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and
an imaging device acquiring the image by imaging the meter, wherein
when the first score or the second score does not satisfy a preset condition, the imaging device reacquires the image of the meter by imaging the meter by using a different condition from an imaging of a previous time,
the reader calculates the first indication, the second indication, the first score, and the second score by using the reacquired image;
further comprising a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor:
	detects a plurality of contours from the image,
	determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours,
	determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and
	determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset;
when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 33. (Currently Amended) A moving body, comprising: 
an imaging device acquiring an image by imaging a meter; 
a first extractor extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and 
a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and 
a corrector performing at least projective transformations of the first region and the second region, wherein 
the first extractor: 
detects a plurality of contours from the image, 
determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, 
determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and 
determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset[[.]];
 when the first score or the second score does not satisfy a preset condition, the corrector re-performing projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculating the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 35.  (Currently Amended)  A moving body, comprising:
an imaging device acquiring an image by imaging a meter;
a first extractor extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and
a reader calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication, wherein
when the first score or the second score does not satisfy a preset condition, the imaging device reacquires the image of the meter by imaging the meter by using a different condition from an imaging of a previous time,
the reader calculates the first indication, the second indication, the first score, and the second score by using the reacquired image,
a corrector performing at least projective transformations of the first region and the second region, wherein
the first extractor:
	detects a plurality of contours from the image,
	determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours,
	determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and
	determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset;
when the first score or the second score does not satisfy a preset condition, the corrector re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the reader calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 36 (Currently Amended) A reading method, comprising: 
extracting a first region and a second region from an image in which a meter is imaged, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and 
calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication; and 
performing at least projective transformations of the first region and the second region, wherein
 the extracting includes:
 detecting a plurality of contours from the image, 
determining a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours, 
determining one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and 9Application No. 16/877,651 Reply to Office Action of August 9, 2021 
determining an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset[[.]];
when the first score or the second score does not satisfy a preset condition, projective transformations of the first region and the second region are re-performed by using a different condition from a projective transformation of a previous time, and the first indication, the second indication, the first score, and the second score are calculated based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.

Claim 40 (Currently Amended) The method according to claim 36, further comprising: 
imaging a video image in which the meter is imaged, and cutting out the image from the video image.

Claim 41.  (Currently Amended)  A reading method, comprising:
acquiring an image by imaging a meter;
extracting a first region and a second region from the image, the first region being surrounded with a first contour, the second region being surrounded with a second contour positioned outward of the first contour; and
calculating a first indication based on the first region, calculating a second indication based on the second region, calculating a first score based on the first region, and calculating a second score based on the second region, the first score relating to the first indication, the second score relating to the second indication, wherein
when the first score or the second score does not satisfy a preset condition, the image of the meter is reacquired by imaging the meter by using a different condition from an imaging of a previous time,
the first indication, the second indication, the first score, and the second score are calculated by using the reacquired image,
further comprising a correcting performing at least projective transformations of the first region and the second region, wherein
the extracting:
	detects a plurality of contours from the image,
	determines a relationship between a luminance of a region positioned inward of the plurality of contours and a luminance of a region positioned outward of the plurality of contours for each of the plurality of contours,
	determines one of the plurality of contours to be the first contour when the relationship of the one of the plurality of contours is a first relationship, and
	determines an other one of the plurality of contours to be the second contour when the relationship of the other one of the plurality of contours is a second relationship, the first relationship and the second relationship being preset;
when the first score or the second score does not satisfy a preset condition, the correcting re-performs projective transformations of the first region and the second region by using a different condition from a projective transformation of a previous time, and the calculating calculates the first indication, the second indication, the first score, and the second score based on the first region of the re-performed projective transformation and the second region of the re-performed projective transformation.
(End of Amendment)
Allowable Subject Matter
Claims 24-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner agrees with the Applicant’s remarks filed on 11/2/2021, pgs. 14-15, for independent claims 24, 30, 33, 35, 36, and 41. Claims 25-29, 31-32, 34, 37-40 and 42, and 43 are dependent on claims 24, 30, 33, 36, and 41, respectively. Therefore, claims 24-43 are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniella M. DiGuglielmo/Examiner, Art Unit 2664      
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

    1/6/2022